This cause came on to be heard upon the petition for a writ of mandamus and the answers filed by all the respondents, which answers admit the allegations of the petition to be true. The court finds the facts to be as set forth in the petition and that the relator is entitled to a peremptory writ of mandamus.
It is, therefore, ordered that a peremptory writ of mandamus issue against the respondents and each of them, to wit: The village of Botkins, Shelby county, Ohio; William J. Taubkin, mayor; V.H. Blanke, village clerk; U.T. Kennedy, Kenneth Wilt, P.T. Hemmert, Everett Cole, Allen Schafer and Ralph Taylor, members of the village council of the village of Botkins; and Arthur Billing, county auditor of Shelby county, Ohio; Edward F. Salm, county treasurer of Shelby county, Ohio; and Rodney R. Blake, prosecuting attorney of Shelby county, Ohio, and ex-officio members of the budget commission of Shelby.county, Ohio, for the performance of the acts prayed for in the petition, and it is now ordered that the respondents, the village of Botkins, its officers and members of council, proceed without delay by ordinance and other measures to authorize and issue according to law the *Page 432 
bonds of the village in the principal sum of $14,000 for the purpose of paying the cost of providing a supply of water to the village, and to apply the proceeds of such bond issue to the payment of the notes of like principal amount held by the relator; that a certified copy of the ordinance authorizing the issuance of such bonds be forwarded by the village clerk to the respondent, the auditor of Shelby county, Ohio, and that thereupon the respondents, Arthur Billing, county auditor, Edward F. Salm, county treasurer, and Rodney R. Blake, prosecuting attorney of Shelby county, Ohio, as the budget commission of the county, provide for the levy of an annual tax upon all the taxable property in the village of Botkins, outside of all limitations, sufficient in amount to pay the principal of and interest on such bonds as the same become due and payable.
Writ allowed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 433